DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2022 has been entered.
Response to Arguments
Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive. 
Regarding claims 13, 21 and 29, Applicant argues that Hirayama in view of Kim fails to disclose wherein the dot patterns are formed in an inclined region of the prism sheet. However, the specific limitations of claims 12, 21 and 29 specify that, “the first dot pattern being formed in a region corresponding to a first inclined surface and the second dot pattern being formed in a region corresponding to a second inclined surface…“the third dot pattern being formed in a region corresponding to a third inclined surface and the fourth dot pattern being formed in a region corresponding to a fourth inclined surface” (emphasis added). As elucidated in the 103 rejection of Hirayama in view of Kim, Kim clearly discloses wherein the first, second, third and fourth dot patterns of figure 6 of Kim are formed in regions corresponding to first, second third and fourth inclined surfaces of the optical prism sheets (see annotated figure 6 of Kim below, depicting first and second regions, for illustrative purposes). Because the dot patterns (384, 392) of Kim are widely and densely spread over the entire area of the first (380) and second (390) prism sheets of Kim, there exists first, second, third and fourth dot patterns corresponding to the first, second, third and fourth inclined surfaces as claimed. Therefore, Applicant’s arguments are not persuasive.

    PNG
    media_image1.png
    493
    468
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 36, 37, and 38, Applicant argues that neither Hirayama nor Kim discloses at least one of the first optical sheet and the second optical sheet does not exhibit a physical undulation, claiming that Applicant’s specification “explicitly excludes such physical undulation from the optical sheets.” However, the only mention of “undulation” in Applicant’s specification is paragraph [0079] of the published application, which states, “In other words, as long as an optical effect is produced, the present disclosure is not limited to an optical sheet having physical undulation.” From this statement alone, and based on the context of the discussion of the embodiments of Figure 2 and others, it is unclear what “undulations” to which the specification refers. Figures 1-3A and 4-7 all depict optical sheets each having projections T1 and T2 having vertices formed by inclined surfaces, and therefore, having “physical undulations” by definition. Therefore, Applicant’s own invention requires the claimed optical sheets to have “physical undulation”, which contradicts the disclosure of claims 36, 37 and 38. Therefore, claims 36, 37 and 38 are unclear as to the scope of the invention, since the specification contradicts the newly amended limitation, and the specification does not describe the metes and bounds of the limitation as being reasonably interpreted according to the understanding of one of ordinary skill in the art. For the purposes of examination, Examiner interprets the claims as meaning that there are no physical undulations on the inclined surfaces thereupon.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-19, 21-23 and 29-43 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (US 2016/0054507) in view of Kim (US 2016/0091654).
Regarding claim 13, Hirayama discloses an optical member (see figures 1-7 and 16, for instance) comprising: a first prism sheet (143) having a first prism pattern (143a1) oriented in a first longitudinal direction (along 143a1); and a second prism sheet (144) disposed on the first prism sheet, the second prism sheet (144) having a second prism pattern (144a1) oriented in a second longitudinal direction (along 144a1); wherein the first prism sheet is aligned with the second prism sheet, and the first longitudinal direction and the second longitudinal direction are not parallel to each other (see figure 16, paragraph [0106]). However, Hirayama does not expressly disclose wherein the first prism sheet comprises a first diffractive lens having a first dot pattern and a second dot pattern, the first dot pattern being formed in a region corresponding to a first inclined surface and the second dot pattern being formed in a region corresponding to a second inclined surface, and the second prism sheet comprises a second diffractive lens having a third dot pattern and a fourth dot pattern, the third dot pattern being formed in a region corresponding to a third inclined surface and the fourth dot pattern being formed in a region corresponding to a fourth inclined surface.
Kim discloses an optical member (see figure 6, for instance), wherein the first prism sheet (172) comprises a first diffractive lens (390) having a first dot pattern (392) and a second dot pattern (392), the first dot pattern being formed in a region corresponding to the first inclined surface and the second dot pattern being formed in a region corresponding to the second inclined surface (since the dot patterns 392 are located for each of the inclined surface areas), and the second prism sheet (174) comprises a second diffractive lens (380) having a third dot pattern and a fourth dot pattern (384), the third dot pattern being formed in a region corresponding to the third inclined surface and the fourth dot pattern being formed in a region corresponding to the fourth inclined surface (since the dot patterns 384 are located for each of the inclined surface areas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first, second, third and fourth dot patterns as Kim in the prism sheets of Hirayama. The motivation for doing so would have been to reduce the appearance of moire stripes generated when a pattern caused by the lines of the liquid crystal display panel and the pattern of the light collecting structures are overlapped, as taught by Kim ([0100]).
Regarding claim 14, Hirayama in view of Kim discloses the optical member of claim 13 wherein the first prism pattern (143a1) comprises a plurality of prisms having a triangular cross-section and the second prism pattern (144a1) comprises a plurality of prisms having a triangular cross-section (see figure 7, for instance).
Regarding claim 15, Hirayama in view of Kim discloses the optical member of claim 14 wherein the first longitudinal direction and the second longitudinal direction are rotatably offset relative to one another by an amount greater than 0 degrees and less than 45 degrees ([0106]).
Regarding claim 16, Hirayama in view of Kim discloses the optical member of claim 13, wherein the first prism sheet (143) includes a plurality of first projections (43a1, see fig. 7) on a side opposed to the second prism sheet (144), the plurality of first projections each including a first vertex at which a first inclined surface and a second inclined surface (43a1) are in contact with each other to form a first vertex angle, and the second prism sheet (144) includes a plurality of second projections on a side opposite to the first prism sheet (143), the plurality of second projections each including a second vertex at which a third inclined surface and a fourth inclined surface (44a1, see fig. 7) are in contact with each other to form a second vertex angle.
Regarding claim 17, Hirayama in view of Kim discloses the optical member of claim 16, wherein the first vertex angle is greater than the second vertex angle ([0011]-[0012], see fig. 7).
Regarding claim 18, Hirayama in view of Kim discloses the optical member of claim 16, wherein the first vertex angle is equal to or greater than 90° and equal to or smaller than 130° ([0011]), and the second vertex angle is equal to or greater than 90° and equal to or smaller than 95° ([0011]).
Regarding claim 19, Hirayama in view of Kim discloses the optical member of claim 16, wherein the first prism sheet (143) has a first light entry surface on a side opposite to the second transparent prism sheet, and the second prism sheet (!44) has a second light entry surface on a side opposed to the first prism sheet (see fig. 7).
Regarding claim 21, Hirayama discloses a light-emitting device (see figures 1-7 and 16, for instance) comprising: a light source (17) that generates light; an optical member (see fig. 2) that receives and guides the generated light, the optical member including: a first prism sheet (43) having a first prism pattern oriented in a first longitudinal direction; and a second prism sheet (44) disposed on the first prism sheet, the second prism sheet having a second prism pattern oriented in a second longitudinal direction; wherein the first prism sheet is aligned with the second prism sheet, and the first longitudinal direction and the second longitudinal direction are not parallel to each other (see fig. 16; [0106]). However, Hirayama does not expressly disclose wherein the first prism sheet comprises a first diffractive lens having a first dot pattern and a second dot pattern, the first dot pattern being formed in a region corresponding to the first inclined surface and the second dot pattern being formed in a region corresponding to the second inclined surface, and the second prism sheet comprises a second diffractive lens having a third dot pattern and a fourth dot pattern, the third dot pattern being formed in a region corresponding to the third inclined surface and the fourth dot pattern being formed in a region corresponding to the fourth inclined surface.
Kim discloses an optical member (see figure 6, for instance), wherein the first prism sheet (172) comprises a first diffractive lens (390) having a first dot pattern (392) and a second dot pattern (392), the first dot pattern being formed in a region corresponding to the first inclined surface and the second dot pattern being formed in a region corresponding to the second inclined surface (since the dot patterns 392 are located for each of the inclined surface areas), and the second prism sheet (174) comprises a second diffractive lens (380) having a third dot pattern and a fourth dot pattern (384), the third dot pattern being formed in a region corresponding to the third inclined surface and the fourth dot pattern being formed in a region corresponding to the fourth inclined surface (since the dot patterns 384 are located for each of the inclined surface areas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first, second, third and fourth dot patterns as Kim in the prism sheets of Hirayama. The motivation for doing so would have been to reduce the appearance of moire stripes generated when a pattern caused by the lines of the liquid crystal display panel and the pattern of the light collecting structures are overlapped, as taught by Kim ([0100]).
Regarding claim 22, Hirayama in view of Kim discloses the light emitting device of claim 21 wherein the first prism pattern (43) comprises a plurality of prisms having a triangular cross-section and the second prism pattern (44) comprises a plurality of prisms having a triangular cross-section (see fig. 7).
Regarding claim 23, Hirayama in view of Kim discloses the light emitting device of claim 22 wherein the first longitudinal direction and the second longitudinal direction are rotatably offset relative to one another by an amount greater than 0 degrees and less than 45 degrees ([0106]).
Regarding claim 29, Hirayama discloses a display (see figures 1-7 and 16, for instance) comprising: a display panel (11) to display an image using light; a light source (17) to provide the display panel with the light; an optical member (see fig. 2) disposed in a path of the light between the display panel and the light source, the optical member including: a first prism sheet (43) having a first prism pattern (43a) oriented in a first longitudinal direction; and a second prism sheet (44) disposed on the first prism sheet, the second prism sheet having a second prism pattern (44a) oriented in a second longitudinal direction; wherein the first prism sheet is aligned with the second prism sheet, and the first longitudinal direction and the second longitudinal direction are not parallel to one another (see fig. 16, [0106]). However, Hirayama does not expressly disclose wherein the first prism sheet comprises a first diffractive lens having a first dot pattern and a second dot pattern, the first dot pattern being formed in a region corresponding to the first inclined surface and the second dot pattern being formed in a region corresponding to the second inclined surface, and the second prism sheet comprises a second diffractive lens having a third dot pattern and a fourth dot pattern, the third dot pattern being formed in a region corresponding to the third inclined surface and the fourth dot pattern being formed in a region corresponding to the fourth inclined surface.
Kim discloses an optical member (see figure 6, for instance), wherein the first prism sheet (172) comprises a first diffractive lens (390) having a first dot pattern (392) and a second dot pattern (392), the first dot pattern being formed in a region corresponding to the first inclined surface and the second dot pattern being formed in a region corresponding to the second inclined surface (since the dot patterns 392 are located for each of the inclined surface areas), and the second prism sheet (174) comprises a second diffractive lens (380) having a third dot pattern and a fourth dot pattern (384), the third dot pattern being formed in a region corresponding to the third inclined surface and the fourth dot pattern being formed in a region corresponding to the fourth inclined surface (since the dot patterns 384 are located for each of the inclined surface areas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first, second, third and fourth dot patterns as Kim in the prism sheets of Hirayama. The motivation for doing so would have been to reduce the appearance of moire stripes generated when a pattern caused by the lines of the liquid crystal display panel and the pattern of the light collecting structures are overlapped, as taught by Kim ([0100]).
Regarding claim 30, Hirayama in view of Kim discloses the display of claim 29 wherein the first prism pattern (43a) comprises a plurality of prisms having a triangular cross-section and the second prism pattern (44a) comprises a plurality of prisms having a triangular cross-section (see fig. 7).
Regarding claim 31, Hirayama in view of Kim discloses the display of claim 30 wherein the first longitudinal direction and the second longitudinal direction are rotatably offset relative to one another by an amount greater than 0 degrees and less than 45 degrees ([0106]).
Regarding claim 32, Hirayama in view of Kim discloses the display of claim 31 further comprising a liquid crystal panel (11) disposed in the path of light between the display panel and the optical member (see fig. 3).
Regarding claim 33, Hirayama in view of Kim discloses the display of claim 32 further comprising a panel module (13, 16) configured to secure and fix in position relative to one another the display panel, liquid crystal panel, optical member and light source (see fig. 3).
Regarding claim 34, Hirayama in view of Kim discloses the display of claim 33 further comprising at least one of a power source substrate and a signal substrate mounted to a back surface of the panel module ([0054]).
Regarding claim 35, Hirayama in view of Kim discloses the display of claim 34 further comprising a front exterior member (15) positioned at a front portion of the panel module and a rear exterior member (16) positioned at a rear portion of the panel module and secured together.
Regarding claim 36, Hirayama discloses an optical member (see figures 1-7 and 16, for instance) comprising: a first prism sheet (43) having a first prism pattern oriented in a first longitudinal direction; and a second prism sheet (44) disposed on the first prism sheet, the second prism sheet having a second prism pattern oriented in a second longitudinal direction; wherein the first prism sheet is aligned with the second prism sheet, and the first longitudinal direction and the second longitudinal direction are not parallel to each other (see fig. 16; [0106]), at least one of the first optical sheet and the second optical sheet does not exhibit a physical undulation (see 35 USC § 112 rejection above). However, Hirayama does not expressly disclose the optical member including: a first optical sheet comprising a first diffractive lens having a first dot pattern and a second dot pattern oriented in a first longitudinal direction, wherein the first dot pattern is formed in a first region and the second dot pattern is formed in a second region; and a second optical sheet disposed on the first optical sheet, the second optical sheet comprising a second diffractive lens having a third dot pattern and a fourth dot pattern oriented in a second longitudinal direction, wherein the third dot pattern is formed in a third region and the fourth dot pattern is formed in a fourth region.
Kim discloses an optical member (see figure 6, for instance), wherein the first prism sheet (172) comprises a first diffractive lens (390) having a first dot pattern (392) and a second dot pattern (392), the first dot pattern being formed in a region corresponding to the first inclined surface and the second dot pattern being formed in a region corresponding to the second inclined surface (since the dot patterns 392 are located for each of the inclined surface areas), and the second prism sheet (174) comprises a second diffractive lens (380) having a third dot pattern and a fourth dot pattern (384), the third dot pattern being formed in a region corresponding to the third inclined surface and the fourth dot pattern being formed in a region corresponding to the fourth inclined surface (since the dot patterns 384 are located for each of the inclined surface areas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first, second, third and fourth dot patterns as Kim in the prism sheets of Hirayama. The motivation for doing so would have been to reduce the appearance of moire stripes generated when a pattern caused by the lines of the liquid crystal display panel and the pattern of the light collecting structures are overlapped, as taught by Kim ([0100]).
Regarding claim 37, Hirayama discloses a light-emitting device (see figures 1-7 and 16, for instance) comprising: a light source (17) that generates light; an optical member (see fig. 2) that receives and guides the generated light, the optical member including: a first prism sheet (43) having a first prism pattern oriented in a first longitudinal direction; and a second prism sheet (44) disposed on the first prism sheet, the second prism sheet having a second prism pattern oriented in a second longitudinal direction; wherein the first prism sheet is aligned with the second prism sheet, and the first longitudinal direction and the second longitudinal direction are not parallel to each other (see fig. 16; [0106]), at least one of the first optical sheet and the second optical sheet does not exhibit a physical undulation (see 35 USC § 112 rejection above). However, Hirayama does not expressly disclose the optical member including: a first optical sheet comprising a first diffractive lens having a first dot pattern and a second dot pattern oriented in a first longitudinal direction, wherein the first dot pattern is formed in a first region and the second dot pattern is formed in a second region; and a second optical sheet disposed on the first optical sheet, the second optical sheet comprising a second diffractive lens having a third dot pattern and a fourth dot pattern oriented in a second longitudinal direction, wherein the third dot pattern is formed in a third region and the fourth dot pattern is formed in a fourth region.
Kim discloses an optical member (see figure 6, for instance), wherein the first prism sheet (172) comprises a first diffractive lens (390) having a first dot pattern (392) and a second dot pattern (392), the first dot pattern being formed in a region corresponding to the first inclined surface and the second dot pattern being formed in a region corresponding to the second inclined surface (since the dot patterns 392 are located for each of the inclined surface areas), and the second prism sheet (174) comprises a second diffractive lens (380) having a third dot pattern and a fourth dot pattern (384), the third dot pattern being formed in a region corresponding to the third inclined surface and the fourth dot pattern being formed in a region corresponding to the fourth inclined surface (since the dot patterns 384 are located for each of the inclined surface areas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first, second, third and fourth dot patterns as Kim in the prism sheets of Hirayama. The motivation for doing so would have been to reduce the appearance of moire stripes generated when a pattern caused by the lines of the liquid crystal display panel and the pattern of the light collecting structures are overlapped, as taught by Kim ([0100]).
Regarding claim 38, Hirayama discloses a display (see figures 1-7 and 16, for instance) comprising: a display panel (11) to display an image using light; a light source (17) to provide the display panel with the light; an optical member (see fig. 2) disposed in a path of the light between the display panel and the light source, the optical member including: a first prism sheet (43) having a first prism pattern (43a) oriented in a first longitudinal direction; and a second prism sheet (44) disposed on the first prism sheet, the second prism sheet having a second prism pattern (44a) oriented in a second longitudinal direction; wherein the first prism sheet is aligned with the second prism sheet (see Response to Arguments, above), and the first longitudinal direction and the second longitudinal direction are not parallel to one another (see fig. 16, [0106]) , at least one of the first optical sheet and the second optical sheet does not exhibit a physical undulation (see 35 USC § 112 rejection above). However, Hirayama does not expressly disclose the optical member including: a first optical sheet comprising a first diffractive lens having a first dot pattern and a second dot pattern oriented in a first longitudinal direction, wherein the first dot pattern is formed in a first region and the second dot pattern is formed in a second region; and a second optical sheet disposed on the first optical sheet, the second optical sheet comprising a second diffractive lens having a third dot pattern and a fourth dot pattern oriented in a second longitudinal direction, wherein the third dot pattern is formed in a third region and the fourth dot pattern is formed in a fourth region. 
Kim discloses an optical member (see figure 6, for instance), wherein the first prism sheet (172) comprises a first diffractive lens (390) having a first dot pattern (392) and a second dot pattern (392), the first dot pattern being formed in a region corresponding to the first inclined surface and the second dot pattern being formed in a region corresponding to the second inclined surface (since the dot patterns 392 are located for each of the inclined surface areas), and the second prism sheet (174) comprises a second diffractive lens (380) having a third dot pattern and a fourth dot pattern (384), the third dot pattern being formed in a region corresponding to the third inclined surface and the fourth dot pattern being formed in a region corresponding to the fourth inclined surface (since the dot patterns 384 are located for each of the inclined surface areas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first, second, third and fourth dot patterns as Kim in the prism sheets of Hirayama. The motivation for doing so would have been to reduce the appearance of moire stripes generated when a pattern caused by the lines of the liquid crystal display panel and the pattern of the light collecting structures are overlapped, as taught by Kim ([0100]).
Regarding claim 39, Hirayama in view of Kim discloses the device according to claim 21, wherein the first dot pattern (392 corresponding to first inclined surface, see modified figure 6 of Kim above) is not the same as the second dot pattern (since elements 392 corresponding to second inclined surface, see modified figure 6 of Kim above, are physically distinct and separate entities, and thus, are “not the same”).
Regarding claim 40, Hirayama in view of Kim discloses the device according to claim 29, wherein the first dot pattern (392 corresponding to first inclined surface, see modified figure 6 of Kim above) is not the same as the second dot pattern (since elements 392 corresponding to second inclined surface, see modified figure 6 of Kim above, are physically distinct and separate entities, and thus, are “not the same”).
Regarding claim 41, Hirayama in view of Kim discloses the device according to claim 36, wherein the first dot pattern (392 corresponding to first inclined surface, see modified figure 6 of Kim above) is not the same as the second dot pattern (since elements 392 corresponding to second inclined surface, see modified figure 6 of Kim above, are physically distinct and separate entities, and thus, are “not the same”).
Regarding claim 42, Hirayama in view of Kim discloses the device according to claim 37, wherein the first dot pattern (392 corresponding to first inclined surface, see modified figure 6 of Kim above) is not the same as the second dot pattern (since elements 392 corresponding to second inclined surface, see modified figure 6 of Kim above, are physically distinct and separate entities, and thus, are “not the same”).
Regarding claim 43, Hirayama in view of Kim discloses the device according to claim 38, wherein the first dot pattern (392 corresponding to first inclined surface, see modified figure 6 of Kim above) is not the same as the second dot pattern (since elements 392 corresponding to second inclined surface, see modified figure 6 of Kim above, are physically distinct and separate entities, and thus, are “not the same”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        9/7/2022